 


110 HR 1947 IH: To promote public safety and improve the welfare of captive big cats, and for other purposes.
U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1947 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2007 
Mrs. Boyda of Kansas (for herself, Mr. Moore of Kansas, Mr. Moran of Kansas, Mr. Tiahrt, Mr. Blumenauer, Mr. Cleaver, Mr. George Miller of California, Mr. Moran of Virginia, Mr. Van Hollen, Ms. Schakowsky, Ms. Hirono, Mr. Frank of Massachusetts, and Mr. Stark) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To promote public safety and improve the welfare of captive big cats, and for other purposes. 
 
 
1.Short titleThis Act may be cited as Haley’s Act. 
2.Big cats 
(a)DefinitionsSection 2 of the Animal Welfare Act (7 U.S.C. 2132) is amended by adding at the end the following new subsections: 
 
(p)The term big cat means any live species of lion, tiger, leopard, cheetah, jaguar, or cougar or any hybrid of such species. 
(q)The term direct contact means any situation in which an individual may potentially touch or otherwise come into physical contact with any live specimen of a species.. 
(b)Applicability of state lawSection 3 of such Act (7 U.S.C. 2133) is amended by adding at the end the following: The Secretary may deny or revoke a license based on a recommendation from the appropriate State or local officials with jurisdiction over captive wildlife. 
(c)Public safetySection 13(a)(2) of such Act (7 U.S.C. 2143(a)(2)) is amended— 
(1)in subparagraph (A), by striking and at the end; 
(2)in subparagraph (B), by striking the final period and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(C)to provide for public safety.. 
(d)Increased finesSection 19 of such Act (7 U.S.C. 2149) is amended— 
(1)in subsection (b)— 
(A)in the first sentence, by striking $2,500 and inserting $10,000; and 
(B)in the seventh sentence, by striking shall be subject to and all that follows through each offense and inserting shall be subject to a civil penalty of $5,000 for each offense ; and 
(2)in subsection (d) in the first sentence, by striking $2,500 and inserting $10,000. 
(e)Prohibition on direct contact with big catsSuch Act is further amended by adding at the end the following new section: 
 
30.Prohibition on direct contact between public and big cats 
(a)In generalSubject to subsection (b), it shall be unlawful for an exhibitor or dealer licensed by the Secretary under this Act to allow direct contact between a big cat and a member of the public. 
(b)Exception 
(1)In generalSubsection (a) shall not apply to an exhibitor that is a zoo, as determined by the Secretary. 
(2)Consideration of accreditationIn determining whether an exhibitor is a zoo under paragraph (1), the Secretary shall consider— 
(A)whether the exhibitor is accredited by, and in good standing with, the Association of Zoos and Aquariums; and 
(B)whether the exhibitor operates with sufficient regard for public safety.. 
(f)Regulations 
(1)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary of Agriculture shall issue regulations pursuant to section 21 of the Animal Welfare Act (7 U.S.C. 2151) to implement the amendments made by this Act. 
(2)Restriction on licenses 
(A)In generalThe Secretary of Agriculture may not grant a license under section 3 of such Act to a dealer or exhibitor that possesses or intends to possess a big cat until the regulations described in paragraph (1) have been issued. 
(B)ExceptionThe restriction described in subparagraph (A) shall not apply to the renewal of an existing license. 
 
